Citation Nr: 0820896	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-22 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a compression fracture 
of the fifth dorsal vertebra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The Board previously denied this claim in a decision dated in 
July 2007.  Pursuant to a joint motion to remand, the Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision in an Order dated in April 2008.  The Court remanded 
the case to the Board for readjudication consistent with the 
joint motion.  The case has been returned to the Board for 
readjudication.    

The only issue adjudicated for appeal has been entitlement to 
service connection for a compression fracture of the fifth 
dorsal vertebra, which the Board grants in today's decision.  
In correspondence received in September 2005, the veteran 
alleged that the in-service "injury to my 5th vertebra was 
and is the only cause of my back problems."  Accordingly, in 
the context of the full record, the Board finds that the 
veteran has raised the issue of entitlement to service 
connection for lumbar spine disability as secondary to his 
now-service-connected compression fracture of the fifth 
dorsal vertebra.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran sustained a compression fracture of the 5th 
dorsal vertebra in service.

2.  The veteran is currently diagnosed with mild healed 
compression fracture without significant loss of height of 
vertebral body, T5. 


CONCLUSION OF LAW

A compression fracture of a vertebral body, T5, was incurred 
during active service, and has resulted in current disability 
of vertebral body T5.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  For reasons explained more fully below, 
the Board is granting the veteran's service connection claim 
in its entirety.  Further discussion of the VCAA with respect 
to this issue is unnecessary at this time.  

Legal Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  When an approximate 
balance of positive and negative evidence regarding the 
merits of a claim exists, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002).  

The veteran's service medical records show that he was 
involved in a motor vehicle accident in June 1957.  The 
service medical records further show that he was ultimately 
diagnosed with a compression fracture of the 5th dorsal 
vertebra, with no artery or nerve involvement, as a result of 
that accident.  The veteran is now claiming service 
connection for a back disability resulting from that 
accident.  In support of his claim, the veteran asserted in 
his notice of disagreement, dated in November 2004, that he 
had been in considerable pain since the time of the accident 
until he had back surgery in 1980.  The veteran offered 
similar statements in his VA Form 9, dated in July 2005.

Medical evidence pertaining to the claim includes a VA 
examination report, dated in August 2005, and an accompanying 
radiology report.  In the examination report, Dr. K.G. 
discussed the veteran's pertinent medical history, including 
his in-service injury with mild compression fracture of the 
body of the 5th dorsal (thoracic) vertebra as shown by his 
service medical records.  Dr. K.G. also discussed private 
medical records, which documented treatment for a lumbar 
spine injury in 1980.  

After discussing pertinent medical history and current 
examination findings, Dr. K.G. diagnosed residuals of lumbar 
surgery secondary to acute disc rupture L5-S1 left occurring 
in 1980, and mild healed compression fracture without 
significant loss of height of vertebral body, T5.  In a 
different portion of the report, Dr. K.G. stated that the 
percentage of loss of height was less than 10 percent.   

Dr. K.G. concluded that the current lumbar spine condition 
was less likely as not the result of the thoracic spine 
injury he suffered during active duty.  As rationale for her 
opinion, Dr. K.G. stated that the veteran's in-service injury 
was to T5 and that he had no documented lumbar spine injury 
on active duty.  The veteran, according to the doctor, 
suffered an acute lumbar disc rupture after active duty.  

In the radiology report, Dr. B.D. noted the veteran's 
clinical history, which included mild compression fracture at 
T5 in 1957, and lumbar disc disease at L5, S1 with left 
laminectomy and nerve root decompression.  Current x-rays of 
the thoracic spine showed old injury to T5 and evidence of a 
left laminectomy at S1.  Dr. D.B.'s impression was multilevel 
degenerative disc disease, anterior thoracic spine 
calcification, no acute bone abnormality identified.  

It is clear from the examination report that in Dr. K.G.'s 
opinion the current lumbar spine disability was not the 
result of the veteran's in-service automobile accident.  Dr. 
K.G. did not, however, provide a negative nexus opinion with 
respect to the currently diagnosed healed compression 
fracture without significant loss of height of vertebral 
body, T5.  Rather, Dr. K.G.'s report supports a finding that 
the healed compression fracture was the result of the in-
service injury.  When discussing the veteran's medical 
history, she referred to no previous fractures of the 
thoracic spine other than the fracture diagnosed in service.  
This was the same "healed" fracture shown currently.  For 
the same reason, the radiology report supports the veteran's 
claim.  Dr. D.B.'s reference to "old injury to T5" was a 
reference to the in-service injury, again because the in-
service spine fracture was the only such fracture noted as 
pertinent clinical history.

The medical evidence shows the veteran sustained an injury in 
service resulting in a fracture to the spine and that 
objective manifestations of that fracture continue to the 
present.  Accordingly, entitlement to service connection for 
a healed compression fracture of vertebral body T5 is 
warranted.


ORDER

Entitlement to service connection for a healed compression 
fracture of vertebral body T5 is granted.


____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


